The following are the issues passed on by the jury:
"1. Was plaintiff, H. A. Oliver, injured by the negligence of defendant, Wilts Veneer Company, as alleged in the complaint? Answer: `Yes.'
"2. Did plaintiff, by his own negligence, contribute to his injury, as alleged by defendant? Answer: `No.'
"3. Did plaintiff, H. A. Oliver, execute the release, as alleged by the defendant, Wilts Veneer Company? Answer: `No.'" *Page 656 
The jury assessed plaintiff's damages at $6,000.
From the judgment rendered the defendant appealed.
The plaintiff was injured while wiping oil off a shaft in the veneer plant of defendant, the sleeve of his jumper catching in the cogs, causing his arm to be drawn between the cogs and severely mashed.
The motion to nonsuit was properly overruled, there being abundant evidence justifying his Honor in submitting the issues to the jury.
There are 56 assignments of error, 39 of them being to the evidence and the remainder to the charge. We think that there is no merit in the exceptions to the evidence, and that, taking the charge as a whole, it is a full, clear, and fair presentation of the issues to the jury.
No error.